Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, I wish to raise a matter which is not covered by yesterday's minutes. However, it is a serious matter. Many of us today will be travelling home by plane. Many of us will be using the services of the company LSG Lufthansa Skychef. I wish to report to this House that last week four hundred workers who took part in a legally called strike were summarily dismissed by that company. I hope that all Members of the European Parliament will complain about this outrageous breach of human rights.
Mrs McNally, that is a matter for individual Members.
Mr President, I should like to return to page 17 of the Minutes. Yesterday evening, at the start of the discussion on the Rothley report on the Members' Statute, I tabled a preliminary question pursuant to Rule 128. Under this Rule, the President should have asked if there was a speaker in favour and a speaker against the motion, before putting it to the vote. No doubt mistakenly advised, the President of the sitting decided of his own accord - as is stated in the Minutes - that the report I contested was perfectly admissible.
I should like you to use this incident, which I consider to be very serious simply because it calls into question the rights of Members and the application of the Rules of Procedure, as an opportunity to give instructions, both to those who substitute for you as President of the sitting and to all the advisers, that the Rules of Procedure are to be applied and that the rights of the majority should not take precedence over the legal position of minorities.
The interpretation given was clearly mistaken and I should like you to formally confirm this today.
Mr President, yesterday, pursuant to the Rules of Procedure, as Mr Fabre-Aubrespy has just explained, he questioned the admissibility of Mr Rothley's report. So far, Mr Fabre-Aubrespy, who is very familiar with the Rules of Procedure, has acted entirely within his rights.
I myself, aware of the responsibility vested in me when I occupy the position which is yours today, Mr President, decided that in this case, admissibility could not be questioned. I announced my decision accordingly and assume full responsibility for it.
So far, so good. However, I feel there is something inadmissible in what Mr Fabre-Aubrespy has said. I cannot accept that he should attribute my political prerogative, my full political responsibility, to the President's advisers. Those who advise the Chair may express an opinion, but the President must take full political responsibility for his decisions. Consequently, Mr Fabre-Aubrespy, if you have any objections, you should address them to the President, not to officials. I therefore invite you to withdraw your remarks.
I appreciate the views of Mr Gutiérrez Díaz, and I agree with him as regards the decision that he took. As I understood it, Mr Fabre-Aubrespy was not seeking to attack the officials who advise the President. In any event, I shall refer Mr Fabre-Aubrespy's comments to the Committee on the Rules of Procedure, since he has raised an important procedural question. The committee will either confirm the interpretation given by Mr Gutiérrez Díaz or correct it, and that will clarify the situation.
Mr President, I am pleased that the thief from the security service has been identified, which I hope will mean that our offices are safe again.
Thank you for telling us that, Mr Rübig. I think it will encourage the security service to continue its activities for the benefit of us all.
(The Minutes were approved)
VOTES
Mr President, I am sorry to speak now before the vote has begun but my comment relates to the first amendment on which we will be voting. I would like to suggest that Amendment No 106 tabled by the Europe of Nations Group is inadmissible under Rule 125(1)(b) because it seeks to replace the whole of the text. Equally, Rule 125(1)(d) is relevant because it talks about amending more than one of the individual articles or paragraphs of a text. It seems to me that Amendment No 106 should not be voted on. It should be ruled inadmissible.
Mr Donnelly, we will decide when we come to Amendment No 106, and then I will give the floor to Mr Fabre-Aubrespy.
On Amendment No 106
Mr President, I should like to speak not only on the subject of this amendment, but also on other points of procedure, as Mr Donnelly has done. On the subject of Amendment No 106, I ask you not to put it to the vote. We will withdraw it. The intention was not for it to be put to the vote.
As regards the admissibility of amendments, on the same basis that you have just declared Amendment No 106 inadmissible, I ask you to also declare inadmissible Amendments Nos 83, 81 and 80. These amendments are not admissible. They seek to delete parts of amendments and the same result could be achieved by a split vote pursuant to Rule 125(3). They are therefore inadmissible.
I also ask you to declare inadmissible Amendment No 109, presented as a compromise amendment. There can be no compromise amendment on a text such as the one we have before us. Furthermore, this amendment is designed to replace more than one article in the text and therefore, like Amendment No 106, cannot be admissible. In any event, if you apply Rule 115 you must first ask for the Chamber's approval and I do not believe you can obtain this on this amendment, which was submitted after the deadline and as a compromise amendment between two political groups, and which furthermore seeks to replace all the amendments relating to the same article.
Finally, Mr President, I would point out that the voting order which you give in the voting list does not correspond at all to Rule 115, that we are dealing with an own-initiative report to which Rule 50 applies, that this own-initiative report includes a resolution and that, in a resolution, it is customary to vote first on the recitals, then on the articles, and then on the annexes.
In practical terms, Mr Fabre-Aubrespy, when we come to the vote on these amendments, we shall decide whether they are admissible case by case. I would ask you to draw my attention to them then.
I can tell you now that, as regards the compromise amendment, the House will be asked to decide whether it is possible to vote or not, pursuant to Rule 50. But we shall look at admissibility as and when we come to the articles in question, and I would ask you to bring them to my attention then.
As for the voting order, this has been studied at some length between the groups themselves and the sessional services. The precedents are that when we have dealt with similar texts, based on a treaty which is in the process of being ratified but aimed at opening negotiations with a view to the position subsequently being formalised in the treaty, Parliament has previously used the legislative procedure. This is not the first case, so I am standing by the precedents which have been established in other cases and we shall follow this voting order, the main purpose of which is to enable the House to take a clear decision and everyone to understand the proceedings. For that reason, I shall take this vote very slowly, explaining point by point what is involved, so that everyone can decide with a full knowledge of the facts.
On Amendment No 27
Mr President, one of the phrases used in this text we are voting on is not clear to me. I believe the confusion stems from an error in translation. Once we have adopted this, MEPs will be described as 'Abgeordnete im Europäischen Parlament ', that is to say Members in the European Parliament. The normal German designation is 'Abgeordnete des Europäischen Parlaments ', which means Members of the European Parliament. I believe it is a mistake in the translation. I should like to think that we can continue to call ourselves Members of the European Parliament.
We have taken note of your comment, Mr Friedrich, and the language services will check the original text against the German version to ensure that there are no mistakes.
Mr Rothley, you have an opportunity here to tell us your position on Amendment No 41 which is about to be put to the vote. There are also other amendments which correspond to No 41, but it is essentially No 41 that is at issue. What is your position?
Before the vote on the third part of Article 4
Mr President, I should like to draw something to the attention of the House. We have proposed the deletion of the sentence you have just mentioned for purely technical reasons. It is not a decision on the transitional regime itself, but simply a piece of editing.
Mr Rothley, if this phrase is adopted, there are transitional provisions. If it is not adopted, there are no transitional provisions.
That would mean that it would then not be possible to vote on the provisions concerning the transitional arrangement. That is the significance of this phrase, and everyone must know exactly what they are voting on. That is why I have read it out, and I am grateful that you have given me the chance to make clear the significance of this vote.
After the vote on Article 4
Mr President, according to our voting list, there should be a separate vote on the principle of a transitional regime. I propose that we keep to the voting list that has been distributed. I also propose that we listen to the rapporteur, who stated that the vote on the transitional regime which we have just carried out was a purely technical one regarding the second subparagraph of Article 4(2). I would also like to emphasise that in the request for a split vote it only states that we should vote in three sections.
We have taken the vote, Mrs Thors. We do not vote on principles, but on texts. I put to the vote the text which provided for the transitional arrangement. I explained the significance of the vote quite clearly, and the rapporteur stated his position. The vote was taken, the result was announced, and that is what is valid. We do not put principles to the vote, especially if we have decided on a text. This point is therefore closed.
Mr President, ladies and gentlemen, we have come to an absolutely decisive point. May I prevail for a moment upon your patience, Mr President. At the request of other groups, my group requested a separate vote on the sentence 'Transitional provisions shall be adopted for the duration of the fifth parliamentary term'. There is a 'no' against this on our voting list, but for the sole reason that the sentence is inappropriate at that point in the text. That is the one and only reason! I pointed that out before the vote. It is a purely technical point. When we vote, it must surely be possible for us to indicate that the wording we favour does not belong at this particular point but should be elsewhere in the text.
That has to be possible! This is a motion. The point is that my group supports a transitional system, as do the other groups. Just because we have now said that this sentence does not belong at this place in the text but at a different point, you cannot simply rule that the matter has been decided.
(Applause) Since you ought to respect the will of Parliament, I strongly urge you to proceed in strict accordance with the voting list and take a vote now on the principle of a transitional arrangement.
In no circumstances can I go against the will of the House, Mr Rothley. The Rules of Procedure say that we normally vote on texts, and the significance of the vote was very clear. I stated and restated it very clearly. When the House votes, I cannot go back on its decision, whatever voting list there may have been. The voting list provides an indication for the groups. That indication, under the Rules of Procedure, has no bearing on the will of Parliament. The House votes on texts and, according to the Rules, I have no alternative but to proceed in this way. I explained things quite clearly. I took great care to explain them immediately after you had spoken. I cannot now go back on the vote. The House has decided that there are to be no transitional provisions, because it has rejected the text in which those transitional provisions were established.
(Mixed reactions)
Mr President, at the beginning you said this was a very complex, difficult and sensitive vote. You said that the groups had worked very closely with your services to determine the voting order and the way in which we would approach this vote. The interpretation you have just made runs counter to the way in which this vote has been ordered by your services. It is inappropriate and insensitive to change the interpretation during the vote. We were all led to believe, according to the voting list drawn up by your services with ours, that there would be a vote on the principle of the transitional regime. To change that immediately before is not appropriate. It led to confusion on that first vote and had we been absolutely clear what was going on then, there would have been a different outcome to that vote. I am very unhappy with this. We are putting the whole issue at risk. I know how determined you are to get this draft statute through today so I would ask you please to reconsider your interpretation.
Mr President, may I try to help out here? In Article 4, which contains three numbered paragraphs, you will find in paragraph 2 the sentence 'Transitional provisions shall be adopted for the duration of the fifth parliamentary term'. We voted on that, and the sentence was deleted from Article 4. However, in the annex to the draft Statute, under heading A - 'Parliamentary allowance for exercise of office' - the text begins with the words 'For the duration of the fifth parliamentary term, the following Articles 1-5 shall apply by way of a transitional arrangement'. We have not voted on that yet. This is the proper point at which the principle of the transitional arrangement must be incorporated, as the rapporteur, Mr Rothley, quite rightly indicated. So all we have done so far is some technical editing of Article 4, and we are only now about to vote on the principle set forth under heading A of the annex, a principle that is therefore still part of the draft Statute.
Mr President, clearly, as far as the Rules of Procedure are concerned, the Chair is, strictly speaking, quite right. A vote already taken cannot be repeated. I believe this serious incident could be resolved if Amendment No 26, put forward by the European People's Party, were put to the vote. According to the voting list, Amendment No 26 still stands, and it does refer to these transitional arrangements. We would not be repeating a vote already taken. The House would, officially, continue to comply with its Rules of Procedure. However, a vote in favour of Amendment No 26 would enable us to raise the issue of the possibility of putting transitional arrangements in place once again, without referring to the fifth legislative period. Rather, there would be a reference to the legislative period following approval of the Statute. In my view, this would be a way of overcoming the difficulty whilst complying with the Rules of Procedure.
Mr President, just now, before the vote on Article 4(2), Mr Rothley spoke and you yourself gave a very clear interpretation of the vote which was going to be held. You confirmed this interpretation on three occasions and you were right because the House did indeed pronounce on the transitional system for the fifth parliamentary term.
What is proposed now is contrary to the Rules of Procedure because it involves returning to a text by means of an annex. You said yourself just now, when I contested the voting order, that you were adopting the principle of the legislative procedure. How is it possible, on an annex, to go against a vote on the main text?
If there is a contradiction with regard to the first subparagraph of paragraph 2, this simply relates to the terms 'transitional allowance', which will not apply. But you cannot now put to a roll-call vote the principle of a transitional system for the duration of the fifth parliamentary term, following a very clear vote which you yourself ordered, which took place and in which a majority in this House voted in favour.
Mr President, I should like to say that I greatly appreciate the way you are conducting these debates as, for the first time in this Parliament, we know what we are voting on. You are taking the trouble to read, paragraph by paragraph, the questions on which we must vote.
You were extremely clear just now and our colleagues must know that, in the House, reference must be made not to a paper prepared by the groups, but to what the President says, who conducts the vote. I entirely support Mrs Palacio's and Mr FabreAubrespy's legal argument, and you should not repeat the vote which has just been held.
Thank you, Mr Pasty.
I would ask everyone to listen carefully to what I am about to say, and not to start making a noise before I have finished. The vote has taken place, and we are not going back on it. When we come to the vote on Article 11a, as proposed by the PPE Group, this question will arise again. If, at that point, the majority wish there to be a transitional regime, they must vote in favour of the text which I am about to put to the vote. If that principle is adopted, we shall then see whether or not the first paragraph of the annex is to be adopted. That will depend on the implications of that vote. I am therefore now going to put to the vote Article 11a, which reads: 'The European Parliament shall establish, during the parliamentary term following the adoption of the Statute, a special transitional regime concerning the parliamentary allowance and social insurance, pension and taxation arrangements of Members'. I shall put to the vote that text, which I shall read out once again.
This text does not say that the annex will be put to the vote. It says that Parliament will establish a transitional regime, and that regime will then be secured. This means that I shall then put to the vote the first paragraph of the annex. We shall then see whether the House simply wishes that Parliament should establish this transitional regime in the future, or if it wishes to do so now by means of the annex. In this way, everyone can see how to vote. I shall therefore be taking two votes. I would say very clearly that I am not going back on what has happened. In the article in which it appeared, the phrase that was put to the vote has been deleted.
I am putting to the vote Amendment No 26, which has not fallen. If you wish to have a transitional regime, then in the third vote you will decide whether to keep only Article 11a or to move on to Mr Rothley's annex.
(Parliament adopted Article 11a)
After the vote on Amendment No 26
Mr President, what you have just done is very serious. You have changed the voting order, but before doing so you should have asked whether or not there are 29 Members or a political group which oppose this. You have called into question a roll-call vote by means of a vote which was not itself a roll-call vote. You have put to the vote an amendment which concerned another part of the text when we were busy with the vote on the main text. You have thus violated the Rules of Procedure three times and what is more on a text which contradicted a desire clearly expressed by the House.
I explained the significance of the vote quite clearly, Mr Fabre-Aubrespy. What is involved is a question of principle, namely whether or not a transitional regime is to be established. One phrase in the text which made provision for this arrangement was deleted. However, Amendment No 26 has been adopted by the House, which thus establishes the transitional regime.
We now have to take the following decision: whether or not this transitional regime is to be the arrangement in Annex 1, in other words what Mr Nassauer was asking for. I can put that to the vote. Before, I could not go against the text of the Statute, but now the text of the Statute says that there is to be a transitional regime. We now have to decide whether this transitional regime will be adopted later by Parliament, or if it will be the one contained in point A of Annex 1 to Mr Rothley's text.
I hope that everyone has now understood the significance of the vote I am about to take on this point A, which will now read: 'For the duration of the parliamentary term following the adoption of the Statute, the following Articles 1-5 shall apply by way of a transitional arrangement'. That is the text which I am going to put to the vote.
Mr President, after the last vote, I would now ask that you put immediately to the vote the other amendments tabled by the other groups to the effect that we should not have a transitional period. We have overruled and mixed up what we have voted for in the draft Statute by the previous vote. You have allowed us now to move something from the annex into the draft Statute. This is totally contrary to what we are supposed to be doing. I spoke yesterday about the need for respect and dignity and about all of us agreeing on the principles of what is contained in this draft Statute. We are shooting ourselves in the foot by what we are doing now. I would ask you to cancel that last vote because it was illegal.
Mr Crowley, can you indicate which amendments you are talking about.
Mr President, this House has voted on the matter of the transitional period. It voted that it did not want transitional provisions. That was as part of the draft Statute. You have taken amendments to the annex which is to be attached to the draft Statute and voted those before anything else. I want to know whether a proposal in the annex overrules the earlier vote on the draft Statute, namely not to have a transitional period. There is a clear conflict between the two texts. They cannot both be right.
May I draw your attention to one point. When we vote against part of an article we have not approved any other phrase saying we will not have a transitional period. We vote against part of the text. Then I put to the vote another amendment to the text of the Statute, not the annex. That is what we have voted: that we will have the transitional period. What we still have to decide is whether this is the one established in Annex 1(a) 1-5, as a transitional regime or not. This is the only way to know exactly what the House wants. My task is to allow the House to vote for what it wants and not use words to make Members say what they do not want to say. That is my duty and I will keep to it. This discussion is finished.
Before the vote on point A of the annex
'For the duration of the fifth parliamentary term, the following Articles 1-5 shall apply by way of a transitional arrangement'. Those who vote against this paragraph simply want to have Article 11a. That means that the transitional regime will be established afterwards by Parliament. Those who vote in favour of this text want the transitional regime to be the one in the annex, as adopted by the Legal Affairs Committee. Afterwards, we shall vote point by point. This is what you are calling the question of principle.
I am very sorry, but the Legal Affairs Committee has produced an extremely complicated text, and it is my responsibility to ensure that the House is able to vote on what it wants.
The document consists of a principal text, a resolution and an annex, and I am obliged to follow that order.
You have read out what you want us to vote on but can you tell us which page it is on or which article it is, and whether it is in the annex or the original text? I am confused about what we are going to vote on.
I will try to explain it again. We have adopted Amendment No 26 which says that this House will establish a transitional regime. Now I need to know the decision of the House on one point, namely if this transitional regime is the one established in the introductory paragraph of Annex 1 which I have read out. It says:
'The following Articles 1-5 shall apply by way of a transitional arrangement'. The first part - 'for the duration of the fifth parliamentary term' - has to fall, because the text states: 'during the parliamentary term following the adoption of the Statute'. This is what was proposed in the text drawn up by the secretaries-general and what you have in the voting list. I have divided the principle into two parts: first the transitional regime itself, then what that regime will be. I cannot do any more to make things clear and establish what the House's decision is to be.
Mr President, could we just make it clear, when you ask whether there is to be some other provision or whether we will go ahead with Annex 1, Articles 1 to 4, that if the latter is approved, this does not mean that no vote will be taken on the amendments relating to Articles 1, 2, 3 and 4. Please do not take the line that because we have already said we are in favour of Annex 1, it is accepted as it stands and we will not be able to vote on the amendments.
No, Mr Tsatsos, we are voting on the text which, in the voting list, is referred to as the principle. Since we cannot vote on principles - as you well know, since you are an expert on the Rules of Procedure - we have to vote on a text. And what is this text? Firstly, we have decided that there is to be a transitional regime. The second thing we have to decide is whether this transitional regime is to be the one in the annex. Afterwards, we shall vote on the contents of the annex. For the moment, we are only voting to establish whether the transitional regime will be the one in the annex. Then we can vote on the amendments to the annex. That is quite simply where we are.
On Amendment No 25
Mr President, concerning Amendment No 25, I think the text needs to be looked at because in the original it is the other way round to how it appears in the English text. The English text seems to have been transposed and now indicates that the Members have to pay more than the Parliament would contribute. I think that is the wrong way round.
Mr Provan, we are now voting on the original text, paragraph 1. When we arrive at your point it will be noted but in any case it is the original text of the amendment which is voted on. We will check the specific linguistic point.
Before the vote on Amendment No 35
Mr President, I believe that this amendment should be withdrawn. To vote on this would be contrary to a decision which has just been taken.
I quite agree with you.
After the vote on recital E
Mr President, it is a pity that you did not let me speak earlier. This recital clearly contradicts the decision taken just now as it introduces a transitional system for the monthly allowance for the first parliamentary term.
Mr President, there is no contradiction here, because the entire system is a transitional regime. The words 'transitional arrangement' are therefore appropriate in this context.
It is not contradictory, Mr Fabre-Aubrespy. Quite simply, we have decided that there will be a transitional regime for the parliamentary term following the adoption of the Statute. If there is any contradiction between this text and other points as regards the time of entry into force, it will have to be corrected, since it is the text of the Statute which prevails. The time of entry into force is determined by Amendment No 26, which has been adopted. If there is a contradiction with this recital, it will be corrected to that effect, but there is certainly a transitional regime.
Before the vote on the draft Statute as a whole
I could speak in a moment, but as you said earlier that we are dealing with a legislative resolution, it is indeed Rule 50 which must be applied. Under this rule we should have had a financial statement, which we have not had. But paragraph 1 of this rule states that a majority of Members of Parliament must vote in favour, and this paragraph is applicable. Rule 6 says so. The draft Statute as a whole must therefore be put to the majority of Members of Parliament.
The Statute must therefore be adopted by an absolute majority of the Members of Parliament. We shall take a roll-call vote for this, at the request of the Group of Independents for a Europe of Nations.
Mr President, in this context I think we should bear in mind that Article 190(5) of the Treaty of Amsterdam does not specify a majority for this kind of question. Therefore, only a simple majority is needed for this document to be adopted. I refer of course to its final adoption. I do nevertheless feel that as the Treaty of Amsterdam takes precedence over our Rules of Procedure, it would be illogical for us to require an absolute majority for the draft and then adopt the final version by a simple majority. I have no objection to requiring an absolute majority, so long as the Rules of Procedure are complied with. This is, however, a very unusual own-initiative report, closely linked to the Treaty of Amsterdam, but I must stress that I certainly do not have any objection, and I am sure the House will vote in favour by an absolute majority.
Mr President, this question was discussed in detail by the Committee on Legal Affairs and Citizens' Rights together with Parliament's Legal Service. There is not the slightest doubt that in this case no absolute majority is required. The Treaty explicitly lays down that Parliament need only act by a majority of its component members in cases where a specific provision to that effect is contained in the Treaty. This is not the case, however, in the article to which we are referring. That sort of majority is not required. A simple majority, in other words, is sufficient. That is utterly incontestable, and we did not doubt that for a single moment.
Mr Rothley, as you rightly say, this would apply if the Treaty of Amsterdam were in force. That is not yet the case, however. As the Treaty is not in force, we are dealing with a legal initiative by Parliament with a view to engaging in a debate with the Council. Further, according to Rule 50(6) of our Rules of Procedure:
'The provisions of this Rule shall apply mutatis mutandis in cases where the Treaties attribute the right of initiative to Parliament'. That means all cases of legislative initiative. We cannot claim that we are voting on a legislative initiative, according to the proposal from your committee, and then say that the Rules concerning legislative initiatives do not apply, because the Treaty is not in force. So an absolute majority is required, otherwise the draft Statute will not be adopted.
On Article 5 of the draft Statute
Mr President, it has been pointed out to me that we voted on an amendment to Article 5 of the Statute, namely Amendment No 8, but that we did not vote on Article 5 itself. I should be grateful if you could check that. If necessary, we should have to vote again on Article 5.
Have no fears, Mr Rothley, we have adopted an amendment to this article which incorporated the full text. Moreover, it was an amendment tabled by your own political group, and you were in favour. Once the whole text had been adopted, we could not vote again on a text which had been adopted in its entirety. That point is therefore settled.
Before the vote on Article 3 of the annex
Mr President, excuse me for causing another interruption, but I should like to raise a point of order. Are parliamentary staff allowed to sit in Members' seats at voting time? I wanted to ask this question because some staff are sitting in Members' seats among the ranks of the non-attached over here.
Yes, Mrs Schierhuber, you are right, neither assistants nor group officials are allowed to sit in Members' seats. I would therefore ask them once again not to sit there.
Before the vote on Article 4 of the annex
I shall ask the rapporteur for his opinion on this article, since I am in doubt here. We have adopted Amendment No 26, which states that the transitional regime is to be established during the parliamentary term following the adoption of the Statute, and we have modified the opening phrase of the annex to this effect by removing 'for the duration of the fifth parliamentary term'. Article 4 refers twice to the fifth parliamentary term, and I have the impression that this contradicts Amendment No 26 which we have adopted. I should therefore like to hear the views of the rapporteur.
Mr President, I suggest that we adopt the text as it stands and adjust it in line with the amendments that have already been adopted.
That will therefore be changed. It will not be 'the fifth parliamentary term', but 'the parliamentary term following the adoption of the Statute'. I wanted that to be made clear so as to avoid any doubt.
After the vote on paragraph 2
Mr President, on several occasions you mentioned the oral amendment to the text, saying - and I fully agree with you on this - that what we had voted for meant that we could not keep the concept of a fifth parliamentary term. However, I think that the implications of the amendment you announced are not very clear. The wording you used just now left me uncertain. Do you mean that you are replacing the words 'fifth parliamentary term' with 'the end of the parliamentary term during which the Statute is adopted' or, as you said, the parliamentary term 'following the parliamentary term during which the Statute is adopted'? That is the wording you used and it does not at all have the same meaning, since in the latter case, the transitional regime lasts for five years.
Mr Bourlanges, the text which has been adopted - Amendment No 26 by the PPE Group - specifically says: 'during the parliamentary term following the adoption of the Statute'. Those are precisely the words to which all the other wordings must be adapted, since those are the words in the text. If I used a different expression, that was due to my poor French or a mistake, and not to any other intention. It is this amendment which governs all the rest.
Before the vote on Compromise Amendment No 109
Mr President, I talked about this amendment a short while ago. I repeat: it is a compromise amendment which was clearly submitted after the deadline, it is presented by two political groups and it seeks to render null and void all the other amendments. I do not understand on what basis you consider it admissible, since the Rules of Procedure, and Rule 115 in particular, do not allow a compromise amendment of this kind.
Mr President, I want to ask you if you consider paragraph 7 to be compatible with our Rules of Procedure and if it is not inadmissible in view of how responsibilities are distributed among the various parliamentary bodies?
Mr President, in reply to Mr Cot, the competence of the Bureau is not being disputed in any way. To answer Mr Fabre-Aubrespy, the compromise amendment is admissible under Rule 105(4) of the Rules of Procedure.
Mr Fabre-Aubrespy is right to some extent, in other words this amendment is acceptable if a majority agrees that it can be put to the vote. We need to take two votes. I shall read out the interpretation given under Rule 115(4), which states: 'In the case of compromise amendments tabled after the conclusion of a debate... the President shall decide on their admissibility case by case'. The general criteria to be applied are: 'as a general rule, compromise amendments may not relate to parts of the text which have not been the subject of amendments prior to the conclusion of the debate'. Clearly, there are amendments in this instance. 'As a general rule, compromise amendments shall be tabled by political groups, the chairmen, rapporteurs or draftsmen of the committees concerned or the authors of other amendments... as a general rule, compromise amendments shall entail the withdrawal of other amendments to the same passage', which is the case here. I can therefore propose that this amendment should be considered, but I must obtain the agreement of Parliament by asking whether there are any objections to the compromise amendment being put to the vote. Since that is the case, Parliament must decide by a simple majority of the Members present. We shall therefore first vote on whether to put this compromise amendment to the vote.
(Parliament agreed to vote on the compromise amendment) I would inform the House that the groups which tabled the compromise amendment - the PSE Group and the Liberal Group - have withdrawn the phrase 'the Council position vis-à-vis'. The text therefore reads as follows: 'The Bureau shall take this decision in the light of the Statute'. That is the text which will appear in the second subparagraph.
Mr President, I have a problem, even if it does not concern me personally. This amendment also refers to Members who travel to Parliament in their own car. I know that there is a motorcycle intergroup at the European Parliament. Are these motorcycles included?
Only if the motorcycles are Members' own vehicles, Mr Dell'Alba.
If they were not - although I think they are - they would not be included. The Quaestors will be able to determine, when the time comes, whether or not the motorcycles are Members' own vehicles.
Mr President, you have not answered my question on admissibility in relation to the distribution of responsibilities. If I understood the rapporteur correctly, this amendment is a simple request, nothing more, since otherwise it would clearly infringe the distribution of responsibilities.
That is how I understood the rapporteur and therefore your position.
Mr Cot, the opening words of paragraph 7 are: 'Calls on the Bureau to take a decision'. This is therefore a call addressed to the Bureau. The Bureau will assume its responsibilities when the time comes, obviously after the Statute has been adopted.
On the vote on Amendment No 18
Take a look at Amendment No 18, Mr President, which must be seen as an addition to the compromise amendment. Look at what it says: it is an addition to the compromise amendment which wants a specific arrangement for Members living close to Parliament. So it simply must not fall. Please check on what it says.
No, we cannot go back on a compromise amendment by means of an addition, or in any other way. I am sorry, but this amendment cannot be put to the vote.
Before the vote on the motion for a resolution as a whole
Mr President, I agree with the position you expressed at the time of the vote on the draft Statute as a whole, namely that an absolute majority of Members of Parliament is required. It is what I asked you to make clear. But this request concerns the resolution as a whole. When you read Rule 50, you find the words 'the resolution shall be adopted by a majority of the component Members of Parliament', thus not just the annexes and not just the draft which is annexed. I believe that just now we had articles of the draft Statute which were adopted without an absolute majority - I would ask you to check this - and, in addition, what you have just said about paragraph 2 does not seem to me as if it should apply. This requirement for an absolute majority of Members of Parliament applies to the resolution and to all its parts.
I am sorry, Mr Fabre-Aubrespy. When we approve a change to the Rules of Procedure which requires an absolute majority, we vote on the text as a whole by absolute majority, but not on the motion for a resolution, which is always adopted by a simple majority. And you know that with the budget, for which an absolute majority is required, it is the text of the budget to which the absolute majority applies, but not the comments in the motion for a resolution, which only need a simple majority. What we are applying here is precisely that theory. So when I take a roll-call vote on the motion for a resolution, as your group has requested, a simple majority will be sufficient.
On the vote on Amendment No 18
Mr President, first of all, before we take the final vote, I should like to pay tribute to your services and indeed those of the Parliamentary Groups who have made sure that this vote has gone through as easily as it has. It is a difficult and sensitive one and I think tribute ought to be paid to those who have actually facilitated it because it has not been easy.
I would like to ask you to look once again at Amendment No 18. You have ruled that, the compromise amendment on Paragraph No 7 having passed, Amendment No 18 cannot be looked at. Can I say, as the leader of one of the groups that proposed comprise Amendment No 109, that we do not believe that Amendment No 18 is in any way contradictory but could be taken as an addition. If Mr Cox, on behalf of the Liberals, were willing to accept that, I would have thought that we could put it to the House. It is not in contradiction with anything that was in the compromise amendment.
Mr President, I agree with Mr De Coene and Mrs Green that Amendment No 18 is actually an addition, and I would like the House to have a chance to vote on it.
Let us be quite clear. This is a compromise which covers all Members' entitlements with regard to travel. There is even a paragraph referring to Annex 2, which has been adopted, stating all this and calling on the Bureau to take a decision on this basis. We cannot add something to it which did not form part of the compromise.
I am not going to put the text to the vote, because I believe it conflicts with the compromise. When a compromise is put forward, it has to be respected, and the amendment would add a new element to the calculation of journeys.
I do not know whether or not it conflicts with Article 1 of Annex 2, which governs the reimbursement of duly substantiated expenses, but in any event it deals with the same subject. I am very sorry, but that is my interpretation of the Rules of Procedure, Mrs Green, and I cannot allow this amendment.
Mr President, when my group presented that compromise text to you, on behalf of ourselves and the Liberals, we sent your services a letter which I am sure is there on your table. It listed all the amendments that the compromise was intended to replace. There is a sentence at the end which says it does not replace Amendment No 18 from the PSE, which should be voted separately. It has always been clear that was to be a separate vote, and I would ask you, please, to put it to the vote.
Mrs Green, the compromise amendment covers all the aspects raised. I stand by my interpretation. If you table a compromise amendment we cannot take an amendment which overlaps with this compromise. I am sorry, but that is my opinion. If you want, I can submit that to the Rules Committee but I am not going to put it to the vote
Mr President, ladies and gentlemen, I wish to comment briefly on the fact that Mrs Green has just praised the President. I do not believe we have any cause to praise either the President or ourselves after three hours of voting. I think we have delivered a miserable example of the way in which the European Parliament goes about its legislative work: three hours of bartering with amendments across the floor of the House. That is the quality we are providing. I find it sad to see what is happening here this morning.
That is not a point of order.
Mr President, I think the credibility of the vote on the Statute has been fatally threatened by that last incident. I would therefore strongly urge the Bureau to check the content of Amendment No 18.
The question has been dealt with, Mr Willockx, please read the Rules of Procedure. It is my responsibility. The Rules Committee will decide whether I have acted properly or not. It will have the final say. But this has been adopted. Parliament's credibility does not depend on that, I am glad to say.
Madam President, I tabled Amendment No 12, and it has come to my notice that the English translation says exactly the opposite of what I sought to convey in the Dutch text. So I think it would be a good thing for me to read out the Dutch text as I intend it, and then the translation in English. My Dutch text reads as follows: 'Verzoekt de lidstaten ernstig in overweging te nemen om in dat geval de structuur van hun economieën waar mogelijk te flexibiliseren en diversificeren, alsmede aan te dringen op een gematigde loonontwikkeling teneinde de werkgelegenheid te stimuleren '. This translates into English as follows:
With this eventuality in mind calls on the Member States to consider seriously making the structure of their economies more flexible and diversified where this is possible and also pressing for wage rises to be moderate in order to stimulate employment.
(Parliament adopted the resolution)
Madam President, our group voted against because we want a clear and fair text. The text on which we voted is neither of these things. It is a jumble of improbable details and I am surprised that the authors of the amendment to the annex did not add a paragraph stating that Members were entitled to send Christmas cards published by Parliament at their own expense!
On the subject of fairness, once the Statute has been adopted we want all Members of Parliament, whatever Member State they represent, to have the same allowances and the same statute. This is not the case if we approve a transitional regime.
But I believe there is something even more worrying than this. The amendment which we adopted states that this transitional regime will only be applicable to the term after that during which the Statute is adopted. If the Council does not adopt the Statute before July 1999 - which is highly likely, or in any case not unlikely - the transitional Statute which we have adopted will apply from 2004 and the final regime from 2009.
I have the feeling that when this text comes before the Council it will meet with hoots of laughter, and I regret that Parliament has approved a text under such conditions.
I have a question I should like to ask. Once when I handed in an explanation of vote it was declared invalid because one is supposed to be present during this procedure. A number of colleagues whose names are now being read out are no longer here. Therefore, are their explanations of vote valid or not?
Yes indeed, Mrs Carlsson, you are quite right, I should have announced immediately after the votes the names of all those Members who are giving their explanations of vote in writing. But there was so much noise that I would have lost my voice. We have had a rather trying morning. I think that all the Members who have asked to give their explanations of vote in writing will be able to do so, even if they are no longer here at the moment.
First of all, I should like to say that I naturally very much appreciate your excellent chairing of the sitting, as well as your accommodating stance. However, my remarks are intended to draw attention to the fact that a number of my colleagues left the Chamber a good deal earlier than during the general hubbub that took place a few minutes ago.
Yes, they left when we finished the votes, Mrs Carlsson, and you are right, I should have done it. I shall do it next time, but I can assure you that shouting out Members' names in all the noise of everyone leaving is no easy matter. So we shall do as I suggest for today.
Madam President, the vote which has just taken place on the Statute of Members of Parliament does no credit to the European Parliament. This is due to reasons of procedure and of content.
On the subject of procedure, we have seen irregularity after irregularity. First at the Committee on Legal Affairs and Citizens' Rights, where the rapporteur proposed the so-called compromise amendment when he should of course have proposed a new draft statute and opened a new deadline for amendments.
At the start of the debate, the preliminary question we tabled was not put to the vote. In plenary session we voted in an order which was not the usual order for legislative resolutions. We even changed this order during the vote, to contradict a very clear vote which had just been given. Several amendments were inadmissible, but were nevertheless put to the vote; an absolute majority was required for the resolution as a whole, pursuant to Rule 50, which was not what was adopted.
It is time - as our German colleague Mr Konrad said just now - that the European Parliament realised that it can only exercise its powers in the legislative field if it respects the Rules of Procedure, leaving aside the fact that the majority can blithely disregard those rules in order to impose its legal point of view on the minority. When a parliament considers that those in the political minority are legally wrong, we are no longer in a democracy but close to dictatorship.
In terms of content, the text has one fundamental flaw, which is why the majority of members of our group are opposed to it. Members of the European Parliament must clearly continue to have a national statute, because it is their respective nations that they represent. Instead of that, the text adopted does no credit to this House because it seeks to solve a problem by throwing the ball into the Council's court, as I said yesterday.
The majority rejected the rules of conduct concerning Members' financial interests and refused to ban gifts and fees paid to Members. The majority also rejected the general social security and pension regime applicable to Community employees. It adopted a so-called Community system, while at the same time increasing the references to national systems. It has approved a text which is not really a legislative text at all and which includes a great many details, as my colleague Mr Pasty said, and it has thus failed to respect the powers which it is to be given.
I hope the Council takes this into account.
Madam President, the European Parliament cannot be particularly proud of the Members' Statute we have launched today. It suffers from a lack of that transparency which we always like to invoke as one of the noblest aims of European legislation. That is why I voted for it reluctantly. Mr Rothley's original crystal-clear draft became increasingly muddied on the way into the plenary. Let me illustrate that with just one example. The proposed additional allowances for the President and other senior parliamentary officials, which the rapporteur had set out clearly in black and white for all to see, are now invisible beneath the silt. They are probably hidden somewhere in their trappings of office, which will be difficult, if not impossible, to penetrate. A similar situation obtains in other areas of the Statute. If we conduct our politics so secretively, we shall be doing Europe and its people a disservice. This is a black day for the European Parliament, and I find it regrettable that no vote was taken on Amendment No 18 and that the Group of the European People's Party managed to get its way with Amendment No 27, which sadly perpetuates a 'fortress Europe' mentality, stifling much of the potential inherent in the Treaty.
Madam President, I voted in favour of this report but extremely reluctantly. I was torn between whether to vote for or against. I have a number of problems with the report. There is the fact that as MEPs we are voting, in the case of my country, to more than double our salaries. That is not going to go down very well with the Irish citizens. The fact that we are looking at an EU tax system for MEPs will also go against the grain with my constituents. When I had to decide whether to vote in favour or against one problem was the fact that the whole thing was tied into one package.There have been major problems with the travel allowance system and I do not know why we cannot tackle things individually. Instead, we say that we are only going to change the travel allowance system if we can increase MEPs' salaries. This is not acceptable and I do not think it will be acceptable to the Irish voter.
A positive thing which has come out of this concerns the dual mandate. It was unacceptable that Members could sit in this Parliament and in their own national parliaments. With regard to salaries, it is not right that MEPs are paid different salaries for doing the same job but we have gone about it the wrong way. We are ruling out the involvement of national parliaments, national governments and the citizens who vote us in.
Madam President, it seems we have adopted a confused and untimely text but, given the point we have reached, a bad text is better than no text at all, which is why I voted for it.
There is, however, one idea which I definitely reject, and that is the right of outgoing Members to maintain their level of allowances, which means they have the choice, for the first parliamentary term, of opting for either the national or European regime, whichever may be the most favourable. This introduces a real privilege for Members of Parliament which is politically, morally and socially repugnant at a time of economic crisis and contrary to the very principle of parliamentary allowance which has never been a pecuniary right, let alone a privilege.
I would remind you, Madam President, that this allowance is, as you well know, a working instrument won in the last century in order to combat privileges. I regret that Parliament has perverted one of the bases of our democratic constitutional regimes by voting itself an unacceptable privilege.
Madam President, I had to vote against Mr Rothley's report as the whole issue of pay and the switch to a European Union system of taxation, or what in practice is exemption from paying taxes, and the travel expenses scheme, cannot be satisfactory from the point of view of the ordinary citizen. The travel expenses scheme still leaves us with the problem that MEPs can claim expenses for a business class ticket, even though they might have travelled economy class. This is one of the more blatant problems our citizens simply will not condone. I sincerely hope that in future talks, if the issue makes any further progress with the Council and the Commission, on the basis of a proposal approved by Parliament, this flaw in the system is eliminated and that travel expenses will be paid for the genuine costs incurred only. It is therefore up to the MEPs as to which class they choose to travel. But there should be no kind of chicanery or flat-rate payments made when the travel expenses are claimed later.
We should like to thank the rapporteur for so bravely trying to elicit a reasonable level of agreement from the European Parliament on issues that involve risk as well as opportunity. Our standpoint on the report is based on the following.
Article 190(5) of the Amsterdam Treaty states that: 'The European Parliament shall, after seeking an opinion from the Commission and with the approval of the Council acting unanimously, lay down the regulations and general conditions governing the performance of the duties of its Members'. We would like to see a system of allowances and expenses that is equitable, open to inspection and transparent as regards taxation and what the allowances cover. In particular, travel allowances should be related to the actual costs incurred in carrying out our mission. Consequently, we think that significant changes should be made to the present system.
As a matter of principle, we think that all Members should receive the same salary, since we all carry out the same functions as Members of the European Parliament. Nevertheless, we do not think that the right way of devising such an allowance is by taking the average of current emoluments. It would be more appropriate to fix an allowance on the basis of a proposal put forward by an independent committee, which is how the matter is handled in the Swedish Parliament. We do not agree that there should be a generous transitional arrangement which would allow Members to opt either for the new allowance or to retain the current one. Such transitional arrangements run counter to the philosophy behind a common salary.
We are flatly opposed to a common EU tax. Taxation should also be a matter for individual countries. Members of the European Parliament, unlike diplomats and Commissioners, live and work in their own countries and avail themselves of the public services which are financed by national taxes.
We see this as a good reason for overhauling the pension scheme for Members. We think that Members should not belong both to national pension schemes for MPs and to the common pension scheme for MEPs.
An important issue from our point of view relates to a common system for dealing with our present ridiculous system of travel allowances, which allows Members to make a large tax-free profit on travel. Under the present system, Swedish Members can make up to SKR 40 000 per month tax free on travel, whereas under the present proposal, reimbursement would be on the basis of actual travel costs incurred. Say the present proposal were to mean a salary of approximately SKR 56 000 - an increase for Swedish Members of some SKR 26 000 - the new system for reimbursement of travel expenses would lead to some Swedish Members losing out if a common system of allowances and expenses were introduced, since their tax-free profit on travel would disappear. A common statute is the only way to approach the present ridiculous system of travel expenses.
We believe that it is inappropriate for us to claim travel expenses which do not correspond to actual expenditure, and we are also opposed to the proposal to fix the common salary on the basis of the weighted average of the existing Members' salaries. We would state most emphatically that we do not want our own allowances and expenses to be increased.
We are aware that the present proposal has run up against a whole raft of national interests that not infrequently cut across party lines. In our explanation of vote, we would like to clarify our position, which is based on clear principles: respect for the European Parliament as one of the European institutions and the fact that the issue is covered by the Amsterdam Treaty.
My votes - individually and overall - for each of the documents making up this report - leaving aside the detail - are votes for transparency, against hypocrisy, against anti-parliamentary demagoguery and against populism, in order to bury once and for all a process that has lingered throughout almost the entire lifetime of this parliament and placed the European Parliament and its Members on the pillory of tabloid-style reports which are both ignorant and likely to trigger off the public's most primitive instincts. The damage done to the European Parliament's image is incalculable. I would hold responsible for that damage the two Presidents of the European Parliament during this legislature and those Members who have given in to populism and did not have the political courage to defend the institution as a whole, punishing at the same time a (small) minority of prevaricators. Again, I would condemn the lack of solidarity demonstrated towards those Members of this Parliament who are less well paid by some very well paid Members, who took it upon themselves in their countries to moralise at the expense of other people.
In the statute on remuneration and expenses that we have voted on I particularly approve the principle of non-discrimination on the basis of nationality; the idea of an objective assessment by independent persons of the activity of Members of Parliament for the purpose of determining salaries; the principle that, in the future, the European Parliament will not define its own remuneration rules, so that each Parliament will function with pre-defined rules when it takes up its functions; and the provisional solution of an average remuneration.
However, I consider that the transitional option of voting for national salaries is a way of favouring the current statutes. I hope that my Portuguese colleagues who oppose the principle of equal remuneration will opt, under the transitional regime, for the national rate.
This morning, the European Parliament sought to kill two birds with one stone by settling the continuing problem of Members' travel expenses and at the same time advancing the cause of federalism. When it would have been very easy to have simply stated that in future - as the Group of Independents for a Europe of Nations has consistently demanded - MEPs will be reimbursed on the basis of actual expenses incurred, it has drawn up a vast draft Statute which seeks to harmonise virtually all aspects of the financial situation of Members of different nationalities.
At present, MEPs receive their main salary from their respective countries and the reimbursement of expenses from the European Parliament. The European Parliament has sought to centralise and unify everything in Brussels, taking as its basis a principle of equality between Members which exists only in its imagination. The Group of Independents for a Europe of Nations wants all salaries and reimbursements to be paid solely by the Member States, in accordance with the general principle of Articles 137 and 138 of the Treaty, under the terms of which Members of the European Parliament represent their respective states.
We regard this concept of a single statute as a genuine heresy which is likely to isolate MEPs still further from their respective countries. It is the negation of the Europe of Nations.
In this respect, our group much regrets the position of President Jacques Chirac who, in his interview of 25 February 1998 with the President of the European Parliament, gave his agreement in principle to a single statute for Members of the European Parliament. This idea is now included under Article 190(5) of the Amsterdam Treaty, which has not yet been ratified, and which cannot provide a legal basis for the vote just taken by the European Parliament.
We therefore contest this vote from every point of view. In our opinion, it is contrary to France's national interests.
At the European Council meeting in Amsterdam, the Heads of Government agreed that Members of the European Parliament would have common, uniform conditions and that Parliament would put forward a proposal on a common statute.
Thereafter, the form of the proposal was discussed in the Committee on Legal Affairs and Citizens' Rights, by Parliament's authorities and by the various parliamentary groups. Mr Rothley, a German Social Democrat, drew up a proposal which, together with most of the amendments, has been adopted by a broad majority.
We support the principle that Members should receive the same allowance irrespective of which country they come from, and that travel expenses should be reimbursed against the actual costs incurred. However, we differ as a matter of principle on the issue of how Members' allowances are taxed. We think that Members should pay the same tax and other charges as the people who voted for them.
We have therefore decided to abstain in the vote.
With this statement I wish to explain why I previously refrained from saying anything about this subject. I believe that the climate created, and the way in which this report is being promoted, do little to enhance the image of the European Parliament, especially as the forthcoming elections for the European Parliament draw closer. I also think there are much more serious issues that should be occupying our attention. For those reasons, I consider it my duty to abstain from voting.
With Poujadism in the air in many circles which cannot find words strong enough to condemn what they call 'the political class, its advantages and its emoluments', I believe the time has come to point out once again that the remuneration of parliamentary office is an eminently democratic guarantee and that its introduction in the last century was welcomed as a great victory in the most progressive circles.
It guarantees that every person who stands for election will be able to effectively exercise the office to which he or she aspires if elected - irrespective of that individual's financial position. A parliamentary salary also guarantees independence. Furthermore, there is no reason why the motto 'equal pay for equal work', which is so often and correctly applied, should not also apply to Members of the European Parliament. The present considerable salary differences depending on the nationality of Members of the European Parliament are therefore totally unjustified.
It is consequently only fair that Members exercising the same political office should receive the same salary, be fiscally assessed on the basis of a uniform Community tax system (which cancels out the differing effects of national tax regimes) and receive additional allowances covering travel and secretarial expenses. More generally, the report on the Statute of the Members of the European Parliament has come at just the right time.
I share the rapporteur's belief that this Statute must be as clear and transparent as possible in order to avoid any questioning of motives or accusations of possible hidden benefits. In this respect, I would have personally preferred no transitional regime to have been included and for all Members to receive the same salary from July 1999. That is why I abstained in the final vote on the annex.
I believe that the introduction of a statute for Members of the European Parliament is a big step in the right direction, and I therefore nevertheless support the text before us today.
On Thursday, 3 December we voted in the part-session against Article 1(2) of Annex 1 as we cannot accept that a Member of the European Parliament should pay tax only to the European Community. The work of MEPs is to some extent bound up with work carried out also in their home countries, where they have their regular place of abode, so that there is no justification for any differences in levels of taxation between them and the rest of the citizens they represent. MEPs should pay tax on the same basis as their fellow countrymen.
Nevertheless, we voted in favour of the report as a whole because rejecting it would have led to a great deal of confusion, since we would have been leaving in place a system in which Members' travel expenses are not being claimed on the basis of the genuine costs incurred, which in our opinion they should be. We believe that allowing these rules, which we have been calling for and drafting for such a long time now, to come to nothing would harm the European Parliament's standing and reputation.
We are elected as Members of Parliament for constituencies in our respective countries whose voters we represent. We therefore do not see any need to replace national rules relating to our terms of employment with a common statute. On the contrary, it is important for our conditions and electoral system to be determined in the countries we represent, so as to avoid the danger of MEPs representing EU interests instead.
The usual argument in favour of this proposal is that we should have the same conditions, as regards salary, for example. But this is not what will happen. On the contrary, we shall go on having different conditions in the future. However, many of us would receive a large pay rise, which would be totally unjustified. Why should we receive higher salaries than Members of our 'regular' national Parliaments?
The proposal that we should have a special, very low EU tax is even more unwarranted. Why should we, as high income earners, not have to pay the same taxes as everyone else in the countries where we live? Similarly, there is no reason why we should have advantageous pensions and other perks which exceed those provided for our national MPs.
The Rothley report will do very little in terms of improving the functioning of Parliament. The effect of the proposal would be that we, as a small privileged group, would award ourselves even more benefits.
My approach to Rothley is that we need a Common Statute to end discrimination between members from Member State and those from another. This requires a common salary. I believe in pegging this as a proportion of a judge's salary. Having a uniform salary means the need for a uniform tax. There is a clear precedent in that EU officials have a uniform tax system.
The transition period is illogical. When a citizens stands as an MEP he should accept the salary on offer. The general proposition only, without the details, should be put to the Council.
For the following reasons, we are opposed to the motion for a resolution on the common Statute for Members which Parliament has adopted today:
it is impossible to understand how the European Parliament can claim as a legal basis an article - Article 190(5) - of a treaty which has not entered into force, namely the Amsterdam Treaty; -Article 190(5) governs how Members of Parliament are to perform their duties. There is no basis for a common statute, EU salaries, EU tax and so on.The intention, as also specified in the report, is to weaken Members' ties with their home countries. We see this as unacceptable, since we regard it as an important democratic principle that Members should represent the electorate in their respective Member States.
People should also, as a matter of course, pay tax where they live - even Members of the European Parliament.
Unless the Council takes action to prevent this happening, as we hope it will, the outcome will be that MEPs construct a new EU salary and tax haven, which will do nothing to increase the respect and confidence of EU citizens.
With regard to travel expenses, we have constantly asked for the system to be changed so that only actual travel costs are reimbursed. Parliament's Bureau could have approved this decision long ago, since it had the authority to do so. It has now been combined with the proposal for a Members' statute in order to provide an alibi for the latter.
We voted against the report for these and other reasons.
We are voting in favour, even though we support national taxation:
because adopting the proposal is the only way of securing the necessary dialogue with the Council on a common statute, and-because the proposal means that the rules on travel will be changed so that only the travelling expenses actually incurred will be refunded.
Today Parliament will adopt a position on the Members' Statute. I should like to give the following brief explanation of my reasons for not supporting the proposal.
In the report, it is proposed that all Members, irrespective of nationality, should receive the same salary. But if, as recommended in the report, the salary is calculated on the basis of the average of national MPs' salaries, Members from countries like my own would see their salaries raised by a substantial amount. I am unable to support such an increase in MEPs' pay. Nor can I support the proposal relating to a common EU tax, since I believe that all MEPs should pay tax in the country where they live.
It is important that a system of salaries and expenses for MEPs should be as transparent as possible. How the money is paid and how it is used should be open to inspection. In this respect, I am delighted to see that the report tackles the issue of Members' travel expenses and that it is proposed to reimburse only the actual travel costs incurred.
For the rest, I do not think the proposals meet the need for clarity and openness, in particular the proposal in the report that there should be a mixed system whereby some Members would be able to choose between the common salary and their present one, and the similar arrangement relating to Members' pensions.
Furthermore, there are a number of other economic issues that are not satisfactorily dealt with in the report. For example, Members who hold posts outside the European Parliament would have different types of earnings and entitlements. I think that in such cases their European Parliament salary should be reduced proportionally.
The Danish Social Democrats believe that Members of the European Parliament should be paid and taxed in the country where they are elected. Members are not based abroad, and should belong to the social security schemes which apply in their home countries. There can certainly be a common framework for salaries, negotiated by Parliament's authorities and the Council, but payment should take place on a national basis.
We have voted in favour of a proposal that travel expenses should be settled on the basis of supporting documents, without any ambiguity, so that it is no longer possible for the price of a business class ticket to be reimbursed, even though someone has travelled in a different fare category. The aim is transparency, so that salaries and the reimbursement of expenses are both treated as such.
It is quite extraordinary that the opponents of the EU in the I-EDN Group have used the opportunity to put forward a proposal that would in fact make it impossible to bring legal proceedings against Mr Le Pen. Of course those who are elected by the people should be held responsible for what they say and how they vote. The opponents of the EU evidently do not share this view, however. The European Parliament waived Mr Le Pen's immunity in October because of his statements that the gas chambers at the concentration camps were a detail in the history of the Second World War.
Through today's vote on the report on a statute for Members, the Danish Conservative Members of the European Parliament wish to express their support for a clear and transparent statute, whereby in financial terms MEPs continue to be treated on a par with members of the national parliaments in their respective Member States.
Likewise, the situation of Members in a number of other fields must be regulated individually by the Member States, including the question of the extent to which the work of a Member of the European Parliament is compatible with membership of a national parliament and/or other posts.
The EU is an association of 15 independent states. Members of the European Parliament represent voters in their own Member State. Members' allowances and taxes should therefore be fixed in the countries where they live, thereby removing the need for a statute to establish a common EU salary and tax.
The whole idea of an EU tax for Members of the European Parliament is mistaken. There is no reason why MEPs should reward themselves in a way that is not available to ordinary citizens. The setting-up of an EU haven only increases distrust towards the whole Community and has an adverse effect on cooperation within the EU.
With regard to both this report and the previous one on the budget, I voted in favour of reimbursement of travel expenses against the actual costs incurred. The European Parliament should have taken a decision on this long ago. The issue ought to have been dealt with separately and not included in the proposal relating to a common statute. I therefore voted in favour of reimbursing travel expenses against the actual costs incurred - no easy matter, since the proposal was included in the amendment on the Statute. In the final vote, I therefore voted against the proposal on a common statute in its entirety.
The common Statute is based on the Amsterdam Treaty which has still not entered into force, so this proposal anticipates the ratification of the Treaty by the Member States. Since this only serves to increase the democratic deficit within the EU, the proposal should have been rejected in the first place on these democratic grounds.
I voted for the incompatibility of certain posts and against the accumulation of parliamentary offices. I agree that the reimbursement of expenses should be brought more into line with actual costs, while favouring a lump-sum limit in order not to have to increase control procedures. I also believe that parliamentary salaries must continue to be commensurate with the standard of living in the country of origin and with the salaries paid to those who sit in the national parliaments. Might not the communitisation of the parliamentary salary foreshadow the imposition of voting methods by the European Union and European parties? These are all questions which merit a clear debate, both here and in all the Member States.
We should not give in to the populist temptations which I reject, even if they do come from the left! This is hypocrisy and populism made worse by the anti-parliamentarian attitudes often displayed by the media, which are actually often largely unaware of the work we do.
Finally, I regret that the question of the end of a term of office and the return to professional activity is not dealt with in this draft Statute. Such a measure would promote greater democracy in the recruitment of Members!
These then are the reservations which led me to abstain in the final vote, although I approve of the adoption of a statute for Members of the European Parliament for reasons of democracy and transparency.
My work and commitment as a politician are underpinned by values that encompass equality and the achievement of an equal society. Some of the worst injustices that our European citizens are enduring today are economic, and include a widening wages gap.
The report contains a proposal to fix a common salary which, for Swedish MEPs, would mean a hefty pay rise. I therefore oppose a salary increase for Members of the European Parliament, partly because a narrowing of the wages gap is an important factor in achieving equality, and partly because Members already receive adequate salaries.
I see no good reason why tax should be deducted at EU level. There should be a link between where one pays tax and what that tax is used for. As a Swede, and living as I do in Sweden, I benefit from the Swedish welfare system and should therefore contribute towards it. Consequently, I am a charge on public finances even though I am a Member of the European Parliament. I am therefore voting against the proposed 'EU tax'.
The report contains a proposal for improving the system of Members' travel allowances. I am delighted that it is a more straightforward and honest system, so that Members will no longer be able to profit from the unfair travel expenses system currently in operation.
The pension scheme for Members as set out in the report is not self-financing, but requires an injection of extra tax revenues so as to be able to provide adequate cover. All other pension schemes are required to be self-financing, and the same should apply in this case. I am therefore voting against the pension scheme.
There is good reason for all Members of the European Parliament to receive the same salary when they perform the same duties. It is important that we have the same political responsibility and field of operations, as well as the opportunity to implement policies. There is much in the report that I am unable to support and which I am going to vote against. But in principle, I am in favour of a common Members' statute with regard to salary. I therefore feel that more time should be allowed for carrying this through, and under no circumstances should it lead to an increase in salary.
In the vote on the Rothley report I felt obliged to keep abstaining in the unbelievably (and 'apolitically') numerous roll-call votes, only because of the decision by the Bureau, which I find unacceptable, to 'define' the presence and parliamentary function of Members, in its familiar insulting way.
My real wish is to take no part in this process, because I think the whole way in which the issue of allowances has been addressed shows contempt for the European Parliament!
I have kept out of the whole voting procedure on the Rothley report concerning the Members' Statute. I did not wish to participate in the debate or in the adoption of a resolution, for the following reasons:
1.It is not the place of the outgoing Parliament to take far-reaching decisions affecting the Members who will be elected in June 1999. Such political activities ought not to have been initiated until after the European elections.2.At the start of a European election campaign, it is imprudent of the European Parliament to convey to the public the 'false' impression that its Members are chiefly concerned with their own interests.3.At a time when momentous decisions are due to be taken in Europe - the introduction of the single currency, the reform of the common agricultural policy and the Structural Funds, enlargement of the Union, reform of the EU's finances - I believe it is politically wrong to divert attention from these key questions by discussing Members' pay, a topic which invariably arouses enormous public interest.
An initiative to change the current unacceptable system of allowances is most welcome. Travel expenses should be reimbursed on the basis of the actual costs incurred. We are voting against the Rothley report for a number of reasons, including the following.
We do not think we can justify paying ourselves and our parliamentary colleagues what virtually amounts to a 70 % salary increase which, in our case, would be accompanied by a substantial tax reduction if salaries were to be taxed at EU level. We think we should receive the same salary as Members of the Swedish Parliament. Consequently, it is unacceptable for tax to be collected at EU level. Salaries should be in line with those of national MPs and tax should be paid in the countries in which MEPs live.
This report does not just deal with a bureaucratic issue, as its title might suggest. It is to decide vital questions for the future such as what internal democracy in this Parliament really means and the balance of power between 'hard core' and 'peripheral' countries.
If we had agreed - as almost happened - to separate two inseparable decisions, namely the approval of a single statute for Members of the European Parliament - in other words equal conditions for all, regardless of country of origin - and the approval of a new scheme for the payment of travel expenses on the basis of real cost, then we would have established a twospeed European Parliament. Members from peripheral countries on low salaries - such as the Spanish, Finns and Portuguese - would no longer be able to maintain an active presence in the Parliament nor would they be able to go on contact missions.
However, the other Members - those living near the 'centre' and on higher salaries, in addition to various official positions in their own countries - would occupy that space and end up taking decisions by themselves. The fact that this was even a possibility is a serious matter. And approving a transitional period enshrining inequality between different Members is a worrying signal. Fortunately, common sense, strengthened by the combativeness of the 'weak' Members, defeated the arrogance and blindness of 'the strong'.
But we escaped a black day for democracy by the skin of our teeth.
I voted for the report in view of the difficulty experienced in achieving even this half-victory. But I am neither satisfied nor relieved.
I wish to express my support for the text of the Rothley report as it has been adopted, in all its articles, parts and annexes. To me what matters most is that the discrimination between the nationalities, which is illegal under Article 6 of the Treaty, will be eliminated as a result.
This was an infringement of the Treaty perpetrated for 20 years by Parliament as an institution under the Treaty. I am proud that this reference to the ban on discrimination has been incorporated into the Rothley report as a result of an amendment which I tabled. It also means that this principle will have to be accepted in respect of Community tax as well.
I should also like in this explanation to thank the rapporteur, the President of Parliament and the chairman of the Legal Affairs Committee for all they have done to achieve a proposal which virtually everyone can accept. It is now up to the European Council and the ministers responsible to make the next move.
Tomlinson recommendation (A4-0436/98)
The regulation currently in force contains provisions relating to technical and economic cooperation between the EU and the occupied West Bank territories and Gaza that are intended to strengthen the peace process. The aim of this proposal is to improve on the poor results achieved so far, and it therefore has my support. However, it is vitally important that such aid is subject to close economic scrutiny and in compliance with the rules, and that any irregularities are reported immediately in order to avoid a repetition of previous misunderstandings.
Ferri report (A4-0400/98)
In our view, there should be more cooperation over the setting-up of supplementary pension schemes in the respective Member States. What is required is a coordinated approach in terms of similar procedures and precautions against discrimination, in order to facilitate the free movement of workers. The situation is unsatisfactory if different national regimes play a part in preventing workers from taking up employment in other countries, or expose them to the possibility of either forfeiting their occupational pensions or seeing their value decrease when they move to another country. We would therefore like to stress that the result of a coordinated approach should not be a pension scheme that is so far-reaching and detailed that it restricts the negotiating rights of those with contractual or occupational pensions. We would also stress that, in our view, pensions could be more widely used to provide investment capital, provided that due care and attention is given to effectively protecting the value of the pensions.
A state pension scheme that guarantees economic security to all citizens in their old age in the form of a relatively high and income-related remuneration has been shown to be the best form of scheme. Nowadays, weak points are beginning to appear in pension schemes, due amongst other things to the inverted age pyramid in most Member States, which the report deals with. The result is that state systems have inadequate funds to guarantee financial security.
In order to guarantee financial security in old age for those of us who are still young, Member States will have to deal with the weaknesses in their state pension schemes. We should be moving towards a general and universal social insurance scheme for the elderly.
Supplementary pensions are just that: supplementary. Undoubtedly there are weak points in state pensions schemes, but if they functioned to everyone's satisfaction, which is the goal that I am working towards, then there would be no need for supplementary pensions.
The preamble to the report is to be commended. Recital A states that, 'The State social security system... must remain the cornerstone of the Union's welfare system'. I am totally in agreement with this, but the report subsequently becomes contradictory and makes numerous points which I am unable to support.
In paragraph 6 it is indicated that some private pensions have problems finding markets. Apparently, the situation would be improved by certain policy decisions, some of which are listed. I think that one of the biggest problems is the existence of weaknesses in state schemes but, above all, I cannot agree with the measures described in the report for facilitating investment, such as the privatisation of some industrial and financial sectors. This might be appropriate in some cases, but there are also sectors which should be collectivised in order to provide social security for our citizens. I am unable to support a text which so categorically advocates the privatisation of sectors which are of public interest. Consequently, the conditions of ownership in certain sectors should be a matter for individual Member States to decide.
Nor am I able to support so-called 'equal competition between all operators' which, in my view, would lead to inequality between citizens. As I said at the beginning, a state pension scheme has been shown to be the best system as regards redistribution and equity. I therefore believe that it is the task of politicians to set limits on the development of supplementary insurance schemes. I also believe that their first concern should be to improve the state system. The effect of placing private and public operators on an equal footing in the pensions market could be to undermine state schemes.
Paragraph 20 and subsequent paragraphs deal with harmonisation of tax systems, in particular the tax arrangements that would be required to accommodate supplementary pensions. The EU has no authority over taxation, and it is important that Member States should be able to devise their own tax systems in accordance with their social security policies. I therefore cannot support paragraphs 20 to 23, nor paragraph 26.
The Commission is trying to extend the 'single passport' system applied in connection with insurance companies, banks and pension funds, and to liberalise investments by the latter in the context of the more general effort to develop the capital markets still further, and indeed it has given notice of a proposed directive to achieve those aims.
We wish to stress that the issue of supplementary pensions is of capital importance for the millions of working people in the EU, regardless of the diversity of the respective national systems. The basic dividing line between the pensions provided by those systems and private pension schemes is that the national ones are provided by legal persons in public or private law, which are non-profit-making, while the others are clearly private and profit-making, and are provided in the context of life assurance agreements.
We categorically oppose any attempt to equalise the legal status of those two forms of pensions. That would further undermine the public-sector insurance system to the benefit of insurance companies. The system of public social security as developed in the postwar years, of which the supplementary pension funds form part, is essentially distinct from the private insurance system, since participation in it is governed by statutory provisions and collective agreements, making it in essence compulsory. Besides, it is not by chance that these arguments for private insurance are being put forward at a time when, on the one hand, the suffocating financial restrictions imposed by EMU, the single currency and the stability pact, and on the other hand, the new employment policy and much-vaunted competitiveness are squeezing the life out of the public insurance system and are being used to bring about its gradual disintegration. Within that framework, it is characteristic that the attempt is being made to transfer responsibility for the organisation of insurance from the state to working people, either individually or at corporate level by means of group private insurance schemes, and of course at the cost of any notion of collectiveness and social solidarity and to the benefit of the profits made by insurance companies.
Investment by pension funds is a critical issue which demands prudence, responsibility and effective control. The reserves in those funds belong to their worker-members and must not be gambled away in games on the stock markets. The continuing market crisis demonstrates the consequences that can come from the pursuit of 'high returns'. Those worries are intensified by the proposals to amend the provisions on preventive supervision and reduce the related requirements, and by the proposals to liberalise the regulatory framework which governs investment portfolios with the aim of increasing share investment. Indeed, what has changed since the time when the EU itself established such rules for life assurance companies, arguing that the diversification of assets among many categories of property elements and the imposition of quantitative restrictions reduce risk?
For us, this is an issue beyond debate. The amendments we have tabled emphasise our opposition and the basis of principle which leads us to reject any attempt to create a situation in which the management of pension fund reserves is liberalised and uncontrolled, leaving their assets to be gambled away on the stock markets. Though the report has some good points, it accepts the Commission's orientation and in some cases goes still further by calling for the application of competition rules to pension funds, on the basis of equal treatment with insurance companies. For those reasons, we will vote against the report.
I abstained in some of the votes on this report because I could not find a Swedish version. There were no English or Danish versions available either, so I was forced to familiarise myself with the text in German. Unfortunately, my German is not of a sufficiently high standard for me to be confident that I had understood the various points. I therefore abstained in some of the votes.
Caccavale report (A4-0430/98)
We welcome the strenuous efforts made by Latvia, not least in terms of adapting its legislation to meet the EU's criteria in order to facilitate membership of the European Union in the future. The process of enlargement towards Central and Eastern Europe gives us an historic opportunity to establish lasting peace based on the principles of freedom and democracy.
It is vital that the EU should not betray the strong desire of the people of Latvia to see their country become a fully-fledged member of the European Union. The Commission should take this opportunity to send a clear signal to the people of Latvia that there will be no delay in opening negotiations.
It is gratifying that the European Parliament is in favour of opening membership negotiations with Latvia without further delay. Nevertheless, I do not strictly agree with the rapporteur's reasons, when he 'notes the successes achieved by Latvia as regards the transition to a market economy, privatisation, containing inflation and balancing the budget'. It is a pity that the economic criteria imposed on the applicant countries are so strongly geared towards privatisation and the market economy. Capitalism and a market economy are not the most effective or rational ways to produce and distribute resources. In a world where 40 000 children die every day from starvation and related diseases, where 80 % of its people consume 20 % of the resources while others are rolling in luxury, where 90 % of the financial capital is used up in unproductive speculation instead of investment, one only has to look around to see that what is required is democratic control of the economy. Together we need to create a society where people have control over their daily lives. The objective should be to achieve a method of production which includes compensation for the pursuit of profit, solidarity to compensate for competition, and democracy to compensate for 'economism'.
The reports submitted to us today, on applicant countries which the Commission has relegated to second class, bring few new elements. They simply call for a review of the distinction between 'in' and 'pre-in' which would allow the countries placed in the second category to move up to the first category at any time on the basis of the extent to which they have adopted the 'acquis communautaire'.
While at the beginning of the decade the fall of the Berlin Wall and the end of the communist regimes raised hopes of a rapid political reunification of Europe which could have taken the form of a continental confederation, we now find that this has been prevented by the way in which we have pursued European unification and by the way in which we have fixed on the method of integration.
Applicants for membership have been subjected to the humiliating procedure of 'sifting' and have been judged solely on the basis of their ability to adapt to the Community machinery, rather than being immediately recognised as full European Member States. The confused approach to two totally different questions, namely economic and social reforms in these countries and political recognition as part of Europe, has resulted in a situation where it seems that we are haggling over their full status as Europeans, thereby fostering disappointment and resentment.
It is also striking that the European Union as it is currently developing has no desire to benefit from the wealth of experience, culture and talent of the countries it is hoping to integrate, since it is so busy subjecting them to its merciless accounting and teaching them how to cannibalise their institutions.
That is why, while ardently seeking European reunification, we can only regret the absence of a genuine debate on the nature of the European Union. The silence which we are now trying to impose may well not be able to stifle the people of eastern Europe, who are only too familiar with the lies of a superstate, as easily as some people think.
Bernard-Reymond report (A4-0428/98)
The rapporteur would like the European Parliament to 'encourage Romania... to press on with the vital reforms, in particular the privatisation process...' It should also be noted that it has unfortunately not been possible to recommend the opening of accession negotiations under the present circumstances, partly because democratic rights, such as freedom of the press, have still not been fully implemented in Romania, but mainly because the Romanian economy does not comply with the so-called Copenhagen criteria.
I am delighted that the discussions are proceeding, since I am a strong supporter of EU enlargement. However, the European Union is a political project, not an economic one. I therefore think it is unfortunate that greater emphasis is placed on economic criteria than on democratic rights. As a Social Democrat, I am opposed to the EU being a 'rich man's club'. With regard to privatisation, I think that it this an issue which should be dealt with at national level. A certain amount of public ownership is nevertheless necessary in order to provide people with a satisfactory level of welfare.
Wiersma report (A4-0427/98)
The rapporteur says that it is too early to make a definite decision on Slovakia's application for membership before the end of 1998, but that Parliament should be given another opportunity to express its opinion before May at the latest. I welcome this proposal, since I firmly support rapid enlargement of the European Union. According to the rapporteur, Slovakia should wait because even though the choice made by Parliament in September ought to make it possible for the political requirements of the Copenhagen criteria to be met, the economic situation has deteriorated. The proposed solution is that Slovakia should begin to implement the necessary measures for achieving a fully functioning market economy in a transparent way, especially with regard to privatisation. However, I think one should be cautious in attempting to resolve the country's economic problems through the speedy introduction of a market economy. This method has been tried in Russia, for example, where average life expectancy at the beginning of the 1990s fell by six years. The alternative would be to construct a sturdy and efficient public welfare sector and to strengthen democracy.
Kristoffersen report (A4-0431/98)
The enlargement of the European Union towards Central and Eastern Europe offers an historic opportunity to establish lasting peace, democracy and well-being. With regard to Lithuania, we are gratified by the extraordinary effort that has been made to adapt its legal system to comply with the EU's criteria. The EU should therefore give the people of Lithuania a clear signal regarding future membership of the European Union.
In the reports which the Commission has just presented, it has failed to indicate any substantial differences that exist between the three Baltic states as regards the extent to which they have complied with the Copenhagen criteria. The Commission's reports do not furnish us with the information we need to decide why Latvia should have 'made particular progress', whereas Lithuania has only 'improved significantly'. Although we naturally welcome the fact that Latvia may be eligible to take part in concrete membership negotiations next year, we find it very hard to understand why the Commission should differentiate between the two countries as regards their fulfilment of the Copenhagen criteria. We do not think that Latvia and Lithuania should be treated differently in terms of opening negotiations, and both countries should be included in an accelerated process of enlargement.
The rapporteur would like to see Lithuania's accession process speeded up to enable intensive negotiations to begin shortly. I welcome such a development, since I believe that EU membership should be open to as many countries as possible. I assume, in relation to these negotiations, that Lithuania is fully aware of the importance of decommissioning the Ignalina nuclear power plant. I should therefore like to comment on the rapporteur's statement that he 'is pleased that the Commission finds that Lithuania has made substantial progress in becoming a market economy...' However, we have to remember that market economies do not have any intrinsic value in themselves. The aim should be to enable the people of Lithuania to live in a society in which they can fulfil their ambitions. That should be the objective in setting out to reform society, together with the strengthening of human rights and democracy.
Aelvoet report (A4-0429/98)
I am delighted that the European Parliament believes that Bulgaria has made sufficient political and economic progress to begin accession negotiations. In order for the social democratic vision of Europe to become a reality, it is vital for as many countries as possible to join the European Union. According to the rapporteur, Bulgaria has made substantial efforts to 'speed up the privatisation process and to further develop the conditions for a functioning market economy'. I should like to take this opportunity to point out that placing too much emphasis on economic criteria is to be condemned. The European Union is a political project and, in my view, our primary concern therefore ought to be to ensure that countries comply with the Universal Declaration of Human Rights and give their inhabitants access to effective welfare provision. Experience has shown that economic regulation is needed in order to achieve this goal.
Swoboda report (A4-0432/98)
Last September, we approved the McMillan-Scott report on the development of relations with Turkey since the entry into force of the Customs Union. We took that opportunity to express regret at the complex political situation, more difficult economic growth and democratic progress which is far from adequate.
The Customs Union certainly represents considerable progress in establishing closer relations between Turkey and the European Union, with the prospect of Turkey one day becoming part of a future wider Union. Nevertheless, the months and the years are passing and Turkey's future remains fraught with fears: fears for growth and inflation, doubts about its real commitment to respecting international law, human rights and democracy, and pessimism about the Kurdish and Cypriot questions.
Following this report, the European Parliament and European Commission are once again going to draw up a list of requests for the attention of the new Turkish Government. What will be the response? Following the suspension of political relations with the European Union at the beginning of the year, we are now seeing a sort of dialogue of the deaf, despite the desire by certain elements in Turkish economic and political circles to find points of agreement.
I sincerely believe in the usefulness of continuing to deepen our relations. I continue to believe that isolating Turkey will neither improve the living conditions of its people, already seriously affected by regional instability, nor further the cause of human rights.
On the other hand, I fear that without a rapid signal from the Turkish authorities we are heading for an impasse. The list of failures remains too long. Significant progress is too long in coming. But Turkey must remain, for some time yet, among the candidates eligible for membership, unless there really is no signal and Turkey continues with its failure to respond to the efforts of the European Union. This would be very regrettable.
The report provides an insight into the long way that Turkey still has to go to meet the political, democratic and economic requirements for membership of the European Union.
The report calls on the Turkish Government to fulfil its promises with regard to human rights, carry out judicial reform, recognise minorities like the Kurds, put an end to torture, abolish the death penalty and introduce freedom of opinion and freedom of the press.
The report invites Turkey to put forward concrete proposals for complying with these requirements, resolving the Kurdish problem and setting free all political prisoners, including Leyla Zana. I support this proposal and have voted in favour of the report. However, I would say that now, as a result of Abdullah Ocalan's flight to Italy, the EU, OSCE and UN have a real opportunity to begin a peace process and bring to an end the 14-year war between the Turkish army and the Kurds and PKK.
The global community has to put pressure on the Turkish Government to persuade Turkey to sit down at the negotiating table. Since Sweden is now a member of the UN Security Council, its government should take the initiative, as the Norwegian Government did some years ago to try to resolve the Palestinian conflict, and convene a conference in Stockholm for the interested parties, including the UN, OSCE, USA and EU, the Turkish Government, the PKK and other Kurdish representatives, in order to initiate a similar peace process.
By and large, I am happy with the recommendations made in this report. Their intention is after all to improve relations with Turkey. In our amendments, however, we have sought to place the emphasis on the importance of finding a political solution to the Kurdish question in Turkey.
I still think it is a pity that we concluded a customs union with Turkey before a number of essential guarantees on human rights and a peaceful resolution of the Kurdish question had been secured.
Nor am I convinced that full membership of the European Union is the best format for future relations between Turkey and the European Union.
Thousands of people are today languishing in Turkish prisons for having taken part in peaceful political activities. In the Turkish part of Kurdistan, 3 185 villages have been cleared out during the past 14 years. In 1997, 20 people died in circumstances which indicated that they had been illegally put to death by the Turkish State, and at least six people were tortured to death during the same year; approximately 20 million people have been prohibited from speaking their native language; one half of Cyprus is under Turkish occupation; and, according to Amnesty International, at least 6 000 people have died as a result of the war against opposition forces in the Turkish part of Kurdistan.
The list of Turkish violations of such things as the UN Declaration of Human Rights is lengthening as Turkey goes on deliberately and systematically abusing its own citizens.
The European Union, its individual Member States, other democratic countries and the international organisations have for a long time allowed Turkey to participate in a number of cooperation initiatives. The reason has very often been marketdriven, but it has also been to promote human rights and democracy in Turkey. As a result, some cooperation initiatives have been conditional on Turkey's guaranteeing to respect human rights - a promise it has failed to keep. In my view, such behaviour on Turkey's part shows how the land lies. It is time for democratic organisations and countries to try out new means for bringing democracy and human rights to the oppressed people of Turkey.
For the above reasons, I am opposed to any further cooperation with Turkey on the part of the European Union.
We abstained on the Swoboda report. The rapporteur regrets the fact that relations between the European Union and Turkey have reached a total impasse, due to Ankara's decision to freeze political relations. Mr Swoboda is all the more surprised and disappointed as he believes considerable progress has been made in considering Turkey's application since the Customs Union entered into force on 1 January 1996. The rapporteur lists the various positions adopted by the Council and the Commission since that time, confirming Turkey's 'European vocation' and its 'eligibility' for membership of the European Union.
But Mr Swoboda fails to mention that relations with Turkey are at an impasse precisely because of this language of ambiguity and confusion. You cannot have it both ways. Either the Union believes what it says and Turkey is a European country, in which case it must start a pre-accession procedure and if it fails to do so Turkey is perfectly entitled to accuse it of being inconsistent. Alternatively, the European Union does not in fact believe that Turkey is part of Europe, in which case it should say so outright and stop pretending otherwise.
Our group believes that identities need to be clearly defined and recognised before normal and constructive relations can be established with Turkey.
Continuing ambiguity can only jeopardise these relations, which are essential for balance in the Mediterranean and western Asia, given the important role which Turkey plays and will continue to play in the Middle East and central Asia.
It is because we support a concept of Europe clearly based on respect for the nation states of which it consists and which constitute its basis, substance and strength, that we want to see respect for Turkey's true identity and a calm acknowledgement that this great country does not belong to the European geographical and cultural whole. If we continue to deceive ourselves on this point we threaten to cause a deep and lasting crisis in our relations with Ankara.
The Union's present inability to engage in clear speaking with Turkey says much about its own inability to define itself geographically and makes it look as if it is destined to become a vague, ill-defined mass, which will be doing it a great disservice. By contrast, a variable-geometry Europe will provide a solid basis for extensive cooperation with Turkey in areas of mutual interest. We were unable to support Mr Swoboda's report as it offers no way out of these dangerous ambiguities.
We would further stress how much we deplore the fact that Turkey is still a long way from fulfilling the so-called Copenhagen criteria in relation to human rights, democracy, the rule of law and respect for and protection of minorities, despite the fact that the Customs Union agreement concluded between Turkey and the European Union was conditional on Turkey implementing democratic reforms, strengthening human rights, resolving the Kurdish issue by non-military means and abolishing anti-terrorist legislation. It is most regrettable that Turkey has not only not kept its promises - which were a prerequisite for the Customs Union agreement - but on the contrary has to some extent aggravated the situation. We are constantly receiving reports from human rights organisations of human rights abuses. Hence the release of political prisoners has still not begun.
It is extremely alarming that the army has tightened its control over civil society. It should give up its current role in the political system immediately.
The fermenting of nationalist feeling and the boycott of Italian goods constitutes a violation of the provisions of the Association Agreement and the Customs Union.
Herman report (A4-0439/98)
Madam President, it is going to prove very difficult in the future to impose a single monetary policy on a structurally diverse zone. We have a small foretaste of this today with this motion for a Council resolution on the Economic and Monetary Union's external representation.
Before having made any start at all on harmonising the substance of their external positions - despite the fact that we are just one month away from the euro - European and Member States' institutions have been tearing themselves apart over the question of how the Union is going to speak with a single voice. The final agreement satisfies everyone as it accepts that the Community's external representation will be jointly formed by three institutions: the Council, the Commission and the European Central Bank. The Commission, which drew up the original text, has seized upon the least important article in the Treaty to grab the limelight in joint representation when its initial claims to such a role were very weak. Now, as in the past, the European Parliament, its accomplice, has helped it in this escapade by serving as a stepping stone, on condition that the favour is returned.
This situation leads us to make two points regarding the anti-democratic and incoherent nature of the method. Firstly, the Maastricht Treaty - in order not to frighten the voters on the political consequences of the single currency and to present the reform as a purely technical matter - did not clearly state that EMU's external representation must be supranational. Yet this is the solution which we can now see as ultimately emerging.
The Commission will clearly seek every available means to increase its own importance by claiming to represent the general interest against the Council, which it will try to sideline. The outcome will not be one clearly chosen by the public. But manoeuvrings like this - and there are many of them in EMU - could also cause the euro to fail, as in order to conceal the final objective we are preparing to implement, during the intermediate period, a totally incoherent institutional system in which three European institutions will be competing on the international stage, plus the representations of the individual Member States which will remain, certainly for countries not joining the euro and perhaps also for certain others.
This incoherence, when coupled with the others, could make the system unworkable. The federalists will then finally be punished for their sins and their lack of respect for democracy.
In political terms, the European Union is a close cooperative association of independent nation states. As such, it cannot be classed as a state or an international organisation. Because of this hybrid nature, the external representation of the economic and monetary union in international forums like the International Monetary Fund or the G7 presents us with a problem.
In statutory terms, it is simple. Only states can be members of most international groupings. And where individual EU Member States are members of such bodies, full membership of the EU or EMU means being represented twice over. In practice, however, it is desirable for the Member States taking part in EMU to express a common opinion or position. This can be done through the person of the observer. My initial feeling is that the presidency of the ECOFIN Council or perhaps the chair of the ECB Council would be the best spokesman for EMU - certainly not the President or a Member of the European Commission, because they do not provide the 'day-to-day administration' of the Union or EMU. It would be a violation of the allocation of responsibilities laid down in the Treaties to allow the European Commission to act as a pseudogovernment for the EU.
For the above reasons, I was unable to support the Herman report.
We are four weeks away from the launch of the euro and, according to the latest news, it was not easy to find a solution for representing the euro area at international financial institutions. Above all, certain Member States persist in having the Commission excluded from that representation. This reductionist vision of Europe, contrary to Article 109(4) of the Treaty and the conclusions of the Luxembourg European Council in December 1997, is also contrary to the spirit of 'more Europe' as characterised by economic and monetary union. Speaking with a single voice is not exactly the same as speaking with one voice only, which is what the Council apparently seems to want.
On the other hand, it would be unacceptable if there was any new discrimination between small and large countries in the euro area over taking part in G-7 meetings. If small countries such as Portugal, Austria or Luxembourg have already shown their ability to preside over the fate of the Union, there is no reason why they should be considered as being of less political importance when it comes to taking part in G-7 meetings. The economic and commercial weight of the European Union strengthened by the constitution of the euro as a reserve currency and international reference currency, gives it special responsibilities in the reform of the world financial system and its institutions, in particular the IMF.
The European Union is now a pivot in the field of the prevention and management of financial crises. Pointless discussions about the number of votes would only weaken its credibility.
There are not going to be three voices. There will be two vocal cords in the same voice. That of the Presidents-in-Office of the 'Euro-11' will have an economic timbre and will rotate. The other, with a monetary trill, will be permanent and will be emitted by the President of the ECB. It is not the ideal solution because it humiliates the Commission, which is given only a secondary role, lending technical support within the Union's delegation. But, given the lack of time, it is preferable to take a slightly less than ideal decision than no decision at all. And it seems that that is what will happen.
British Labour Members of the European Parliament abstained in the final vote on the Herman Report on the 'Representation and Position Taking of the Community at International Level in the context of Economic and Monetary Union'. This does not indicate opposition to the principle of the need for a mechanism to deal with the external representation of the current Euro 11. Rather, it reflects dissatisfaction with an over Communitization of this sensitive issue on the part of the European Commission. It is also an acknowledgement of the pre-in status of the United Kingdom.
Bearing in mind, in my view at any rate, that the European Union should be based on international cooperation, I cannot support the assertion that 'exchange rate policy can be effective when it is supported by a coordinated economic and monetary policy' (Amendment No 1, recital 8). Nor can I accept that, 'after coordination on the broad guidelines of economic policies has taken place, the Community should really speak with one voice' (Amendment No 2, recital 8b). I think the ECB is deeply undemocratic in its structure, because of the way in which it appoints its governors, to name one reason. I am opposed to having a supranational European Central Bank which is free from all democratic control, and I am therefore not going to vote in favour of a text which says that governors will no longer represent their countries but the Monetary Union (Amendment No 4, recital 11a).
I abstained in the vote on this report, since Sweden is not participating in the economic and monetary union.
Randzio-Plath report (A4-0441/98)
It is to the credit of Mrs Randzio-Plath's report on the global monetary and financial crisis that, for the first time, we find the beginnings of doubts expressed about the benefits of the euro. In particular, it calls on the European Union and the United States 'to maintain a balanced relationship between the rates of the dollar and of the euro', thus reflecting real and justified concern at the risk of increased volatility with a bipolar system in a context of general crisis. The report also stresses that 'the effects of crises on the European economy may not be evenly distributed, as individual Member States have different trade exposures to different parts of the world economy', which again expresses the fear that Europe will be the victim of an asymmetrical shock which a single monetary zone such as the euro zone will not be able to absorb without demanding important sacrifices of its population.
However, it was for another reason that we did not vote in favour of the Randzio-Plath report, namely because it ends with a very dubious call for an increase in European investment expenditure in order to halt the slowdown in growth.
Unfortunately, such a programme would simply increase the European Union's powers while at the same time inflating an already unbearable public debt, with future generations of taxpayers having to pay for our mistakes. Above all, proposals of this kind simply temporarily conceal the real problems and postpone effective solutions. France and Germany in particular are caught in the stranglehold of the burden of obligatory taxes on the one hand and the systematic opening up of trade on the other. To loosen this stranglehold we must introduce a genuine system to defend European trade while at the same time lightening the burden of the public sector, especially social systems. On this latter point, we must find a way of reconciling our principles of solidarity with more flexible social protection management. This is possible, as the Netherlands has already done it!
Under these conditions, the proposal for European investment expenditure, supported by all the Members of the left, simply serves to protect privileges and to artificially sustain already doomed systems.
Mrs Randzio-Plath's report is based on the a priori assumption that 'cohabitation' can work. A few decades ago, this belief was fiercely upheld by 'progressive' political groups who sought to give it shape at national level. In this report, we see similar ideas being projected at international level.
Just as government cannot totally control the financial sector at national level, and should not be able to do so, such control cannot and should not be entrusted to international organisations either. Of course there has to be better supervision. A greater degree of transparency is also desirable. This can be achieved through codes of conduct and harmonised accounting rules for financial institutions and companies, drawn up under the aegis of the International Monetary Fund or the Bank for International Settlements.
In my Amendments Nos 12 and 13, I made the point that instruments of monetary policy cannot simply be used to stimulate investment in jobs. The call for the euro to be pegged to the US dollar is already an unnatural development and may prove a source of tension.
Since these amendments were not adopted, this was ample reason to vote against the report as a whole.
The Danish Social Democrats in the European Parliament have today voted in favour of the Randzio-Plath report on the international financial crises and their effects on the economy of the European Union, but against all the amendments. We voted in favour because the report contains many sound proposals on how to prevent crises on the lines of that in South-East Asia. The countries hit first and hardest by the crisis are characterised by not having carried out structural economic reforms. International accountancy standards are not being applied in the affected countries, nor is there any independent financial supervision.
The international institutions should also be reviewed, including the Bretton Woods institutions such as the IMF, which has now been in existence for 54 years. The financing of the IMF must be increased and the transparency of the institutions improved, the Fund should have a greater degree of political accountability, and surveillance of the exchange markets should be tightened.
To avoid the crisis spreading to the EU, it is proposed that a boost should be given to demand, for example by stepping up public investment and not regarding such expenditure as contributing to the public deficit. Demand should be increased, but it is difficult to bypass the requirements of the third stage of EMU, and the subsequent demands of the growth and stability pact may not be in the interests of the present and future Euroland. This means that we are voting in favour of the report as it stands, but against all the amendments.
I will be voting in favour of this report, which highlights the serious consequences of the prevailing economic and financial system.
The increased power of a transnational financial capitalism in which capital movements and speculations are more important than real trade in goods is causing serious imbalances, chaos and crisis, while inequalities between and within countries are increasing. The time has come to regulate economies and financial movements properly in order to encourage harmonious development for the benefit of the public. This is why the European Parliament must energetically support Mr Tobin's idea to introduce global taxes on capital movements.
Simply referring to a code of good conduct and to the need for transparency is not a sufficient guarantee for the future. A system of taxation of capital movements will have a threefold effect, limiting speculation, providing better knowledge of capital movements, and recognising the principle of taxing capital. The argument for capital mobility is a pretext for reducing taxes and the growing imbalance between taxes and charges on labour and consumption and those levied on assets and capital.
Finally, Mrs Randzio-Plath's report rightly alludes to the serious risks of reduced growth in Europe as a result of the world financial crisis and calls for a recovery of internal demand. Although the report stresses the need for major European investment, it does not mention the vital need for lower interest rates to help the recovery. Central banks, such as the ECB, seem to be deaf to the requests of many European finance ministers.
The European Parliament is also missing an important opportunity to play its role in the 'democratic dialogue' with the ECB which it regularly calls for, because by being too slow to cut interest rates Europe risks being caught up in a spiral of reduced growth and then having to take urgent action. We all know, more's the pity, that the price of this impotence and reduced growth will be higher unemployment. This is why every effort must be made to correct it.
The continuing financial crisis which began in Thailand has spread to the whole of south-east Asia and then to Russia and Latin America, and is characterised by sudden and lasting falls in the value of stock market assets and currency exchange rates, and the bankruptcy of giant financial institutions and other investment groups and major industrial enterprises. The governments of the large countries and the multinational capital directly involved in companies in those countries fear that the situation may get out of control.
The framework of efforts to deal with the problem include the recent decisions by the G-7 Group, which the rapporteur approves but which do not address the essence of the crisis. On the one hand they are compelled to admit that the celebrated globalisation, under the conditions in which it is taking place led by major multinational interests, may prove catastrophic for the system they have created, and on the other hand they insist on their basic choice which, as the report characteristically puts it, consists in the existence of a 'world-wide financial credit market supported by technology and investors to pursue the greatest profitability'.
There is no mention at all of control over profiteering capital movements, which are a fundamentally destabilising factor especially for less developed countries, and which are an integral element of the rationale of easy, quick and maximum profit.
No concern at all is shown for the promotion of productive investments which would contribute to economic recovery and job creation. Before the crisis gets any worse and becomes more widespread, the Member States must adopt initiatives to increase public investment, support the public sector and divert the vast reserves of private capital away from stock market speculation and towards productive investment. In parallel, the EU must adopt the necessary initiatives to abolish tax havens for capital.
It surprises us that the EU's official bodies have so far declined to perceive the risk that the crisis may spread further and begin to have an impact within the EU, pleading the supposed stability of the euro zone. They disregard the reality that extensive exposure of the European financial credit giants to countries such as Russia and south-east Asian countries is a potential timebomb for Europe's already vulnerable economy. They ignore the forecasts of the IMF and the OECD concerning slower development, clearly so as not to dampen the ill-justified euphoria about the imminent introduction of the euro.
We categorically oppose any attempt to strengthen the intervention powers of the IMF and the other international economic organisations. This of course does not mean that we accept the system created by the Bretton Woods agreement. But the plans to create an Economic Security Council, to invest the IMF's Interim Committee with decision-making powers, or even to call upon private capital for emergency loans - together with the IMF - for countries affected by crises, will not only fail to solve the problem but also result in further restriction of the sovereign rights of the borrowing countries, the imposition of stricter austerity programmes on their peoples, and the creation of overcentralised structures with no accountability over the heads of national and regional authorities.
We have no doubt that the crises will continue unless the policies and conditions which nourish them undergo substantive changes. The first victims of those crises are the millions of working people who are then called upon to bear the cost of the new austerity and restructuring programmes. Only they, with their coordinated struggle at national, Community and international level, can impose a redistribution of power at international level and promote measures which will mitigate and in the long run eliminate the causes of these phenomena.
I abstained in the final vote on this report because Parliament did not comply with the rules governing a quorum laid down in Rule 112. I believe that the decision taken was in breach of Parliament's own Rules of Procedure.
Parliament has now come to the end of its agenda.
Adjournment of the session
I declare the session of the European Parliament adjourned.
(The sitting was closed at 1.15 p.m.)